Motion for extension of time within which to move for reargument granted. Motion for reargument denied, in the absence of manifest injustice (see People v Rivera, 16 NY2d 879, denying reargument on the ground that retroactive application after the appeal process had been exhausted would not be accorded to this court’s holding in People v Donovan, 13 NY2d 148, also a case excluding a defendant’s inculpatory statement during detention and while defendant was represented by a lawyer). [See 27 NY2d 155.]